Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as obvious over Nakagawa et al. (JP 2009-190448) taken with the Polymer Handbook excerpt Table for Glass Transition Temperatures of Polymers, article of Mokwena et al. entitled “Ethylene Vinyl Alcohol: A Review of Barrier Properties for Packaging Shelf Stable Foods”, Mishra et al. (US 6,328,922), Shiono (JP 2006-198848) and Szyms et al. (US 4,877,469).
	This rejection is maintained for substantially the reasons of record.  As to the amendment to claim 1 defining the laminate as “having a two-layer structure”, first, the requirement for the laminate “having a two-layer structure” does not exclude the laminate including other layers, the term “having” being interpreted as open language as there is no indication in the original disclosure (which did not use “having” in this context) that “having” in this context was intended to be closed; in fact, the original disclosure suggests that the laminate may be two layers or three layers (page 6, lines 27-33), thereby further suggesting that “having” in this context is to be read as open language.  Further, in any event, it is also noted that Nakagawa indicates that the laminate can include “at least one” of the auxiliary elastomer layers (13, 14) - note paragraphs [0010] and [0014] as well as claim 2 in Nakagawa.  As to the claim 1 change from “elastomer” to “tie rubber,” it is not seen that this distinguishes an elastomer layer as suggested by Nakagawa as (1) an elastomer is reasonably termed a 
	As to limiting the bonding temperature to not less than the Tg and less than 80°C (instead of 120°C), Nakagawa discloses a method in which the end portions are overlapped and compression bonded (figs. 1-2) at a temperature of 80 - 250 °C, with an example of 80 °C (paragraph [0043]).  Comparative examples outside this disclosed range at 20°C and 50°C are provided (Table 2).  Mishra et al. (which is no longer optionally applied), which is also directed to producing seams in thermoplastic materials under heat and pressure (e.g. col. 1, lines 16-21), would suggest to the ordinary artisan that heating to 2°C - 25°C above the Tg of the thermoplastic can achieve a sufficient seam (esp. col. 14, line 46 - col. 15, line 15).  When the Nakagawa teachings of a lower limit of 80°C with an example using EVOH that presses at 80°C, are read with the Mishra teachings, as well as the knowledge of the Tg of EVOH being typically in the 49°C - 60 °C range C (note first full paragraph on page 645 of the Mokwena article), it would have been obvious to press at a slightly lower temperature than 80°C with a reasonable expectation of forming a successful bond for materials that have a Tg that is 2-25°C lower than this pressing temperature.  Thus, as polyamide/nylons generally have Tg values in the 40-70°C range (note the Polymer Handbook excerpt table), pressing at a temperature lower than 80°C but still 2-25°C above the Tg of the thermoplastic would reasonably have been expected to provide a successful bond, only the expected and predictable results therefore being achieved.  
Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakagawa et al. (JP 2009-190448) taken with the Polymer Handbook excerpt Table for Glass Transition Temperatures of Polymers as applied in the last office action.
	The above comments with respect to the interpretation of the claims as amended versus Nakagawa are also relevant to this rejection and incorporated here by reference.  
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
	Applicant first argues the newly claimed less than 80°C pressing temperature, suggesting that following Nakagawa, one of ordinary skill in the art would not find a temperature of less than 80°C to have been obvious.  This argument has been carefully considered but is unpersuasive for the reasons detailed in the statement of rejection above, it being considered in light of the cited art that pressing at temperatures that are 2-25°C higher than the Tg of the nylon/polyamide yet lower than 80°C would have been obvious and reasonably expected to provide a suitable bond and therefore provide only the expected and predictable results.

	Applicant also argues that the film in Shiono and the laminate of the invention have different laminated structures such that in the three layer structure of Shiono the bond is between the two elastomers whereas the two layer laminate of the invention, the bond is between the thermoplastic and tie rubber.  These arguments have been considered but are unpersuasive and not commensurate in scope with the present claims which are not read as defining or requiring only a two layer structure (for reasons detailed in the statement of rejection above) and also do not define or require either implicitly or explicitly which layer contacts which layer at the overlap, the claims not excluding for example contact/bonding between outer elastomer layers on both sides of a thermoplastic resin layer.  Further, it is noted that in the preferred embodiments of both Nakagawa and Shiono, the elastomer (tie rubber) layer is a thermoplastic elastomer and thus the bond duration/pressure teachings would be reasonably comparable and especially instructive although again the teachings of 
	The reference to molecular movement in the thermoplastic at a specific temperature at the end of applicant’s arguments is noted but it seems that thermoplastic bonding at generally the same temperatures, including specific selection of temperatures relative to the Tg of the thermoplastic in view of Mishra that would lead the artisan to selection of temperature values as claimed for bonding for example polyamide/nylon type thermoplastics, would reasonably suggest bonding at temperatures consistent with the claims, only the expected and predictable results being achieved.  Further, no unexpected results have been asserted for for example an upper limit of 80°C as compared to for example a higher limit of 120°C.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 22, 2021